ACCEPTED
                                                                                   13-15-00042-CV
                                                                   THIRTEENTH COURT OF APPEALS
                                                                          CORPUS CHRISTI, TEXAS
                                                                              7/23/2015 8:51:00 AM
                                                                            CECILE FOY GSANGER
                                                                                            CLERK

                    CERTIFICATE OF COMPLIANCE
      I certify that I drafted Appellant’s Brief using Microsoft Word for
Mac 2011 using Arial 14-point font for the text 13th      FILED IN font for
                                                     andCOURT
                                                         12-point
                                                              OF APPEALS
footnotes and that the Brief contains 3425 words.CORPUS CHRISTI/EDINBURG, TEXAS
                                                   7/23/2015 8:51:00 AM
                                                     CECILE FOY GSANGER
                                       /s/ Tracia Y. Lee Clerk
                                     Tracia Y. Lee




                      CERTIFICATE OF SERVICE
      I certify that on this 20th day of July, 2015, a true and correct
copy of Appellant’s Brief was served on the following counsel of
record via facsimile, in accordance with the Texas Rules of Civil
Procedure:

Via E-Service or Facsimile: (210) 224-1030
Reynaldo L. Diaz, Jr.
Law Offices Of Reynaldo L. Diaz, Jr.
1615 Broadway
San Antonio, Texas 78215
Attorney for Santos Maldonado

Via E-Service or Facsimile: (956) 383-2014
Melinda Diaz
Attorney at Law
3907 S. Sugar Road
Edinburg, Texas 78539
Attorney for Erasmo Lopez


                                       /s/ Tracia Y. Lee
                                     Tracia Y. Lee




	                                  21
7/20/2015                                                        ProDoc® eFiling 2 - Filing Acknowledgement



                                                                                                                         logged in as tlee@tleelaw.com 


 Home       Submit Filing     Submit eService           My Filings     My eServices        Firm Management           Resources

   Filing Progress
                                                                         Proof of Submission
  1. Case Information
                                    Your submission was successful! Your trace number is 6146470. The details of your filing are shown
  2. Upload Documents               below. 
  3. eService
  4. Review                         You can monitor the status of this submission by clicking here.
  5. Process
  6. Acknowledgement                The date and time below will be the official timestamp when this filing is accepted by the clerk.

       Start a New Filing 
                                      Filed Date & Time

                                                         Date:                                                Time | Time Zone:                         
                                              Monday, July 20, 2015                                              6:20:08 PM


                                     Fee                                           Est.Amount                      Payment Information
                                                                                                          Account Name: BOA
                                    ProDoc, Inc. Fees
                                                                                                       Payment Method: Credit Card
                                      eFiling/eService Fee                                 $3.00
                                                                                                       Credit Card Type: VISA
                                      8.25% Sales Tax                                      $0.25
                                                                                                              Card Number: XXXX XXXX XXXX 3523
                                    Court Fees                                                     Card Expiration Date: 06/2017

                                    The State eFiling System Processing Fees                        Transaction Amount: $3.34

                                      Convenience Fee                                      $0.09     Transaction Status:

                                                                 Envelope Total:           $3.34         Transaction ID: 10078668
                                                                                                   Transaction Order ID: 006146470­0
                                                       Personal Information                                        Envelope Information
                                                         Filer: Tracia Lee                         Case Title: N/A                Appellee(s):
                                                  Attorney: Tracia Lee                             Sealed Case: No 
                                                                                                                                  Erasmo Lopez
                                                                                                   Court Name: 13th Court of
                                    Firm or Organization: Tracia Y Lee, PLLC
                                                                                                   Appeals                        Appellant(s):
                                              Bar Number: 24013021                                 Case Category: Civil ­
                                                                                                                                  Belinda Lopez
                                                      Address: PO Box 171022                       Other Civil
                                                               Austin, TX 78717                    Case Type: CIVIL
                                                                                                   Cause Number: 13­15­
                                                       Phone: 512­814­6167
                                                                                                   00042­CV
                                                      Document Information                                           Service Recipients
                                    Document(s) Filed:                                             eService
                                                                                                    » Melinda Diaz    diaze6@aol.com
                                        Original ­ Appellant's Brief ­ No. 13­15­00042­
                                                                                                    » R W Armstrong    office@armstrong­firm.com
                                        CV.pdf
                                                                                                    » Reynaldo Diaz, Jr.    rey@reydiazlaw.com

              Bookmark This Page                           Privacy Policy                          www.ProDoc.com                         Contact Us

                                This site and all contents Copyright ©2003­2015 Thomson Reuters. All rights reserved.




https://www.prodocefile.com/SubAcknowledgement.aspx                                                                                                        1/1